 ATLANTADAILY WORLD-159C. A: Scott;Individually and as Administrator d/b/aAtlanta,Daily-World'-and Atlanta TypographicalTJninh`No.48.Cases10--(,',A-7875and10-CA-8136July 21, 1971DECISION AND ORDERBY' ME'MBERsFANNn. G, BROWN, ANDKENNEDYOn April 1, 1971, Trial Examiner Phil Saundersissuedhis Decision in the,above-entitled proceeding,finding that the Respondent had engaged in and wasengagingin - certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached "TrialExaminer'sDecision.Thereafter,Respondent filed 'exceptions to the Trial Examiner'sDecision with supporting brief.(Pursuant to"the provisions of Section 3(b) of theNational_Labor Relations Act, 'as amended, theNational . Labor Relations Board has delegated its,powers-in connection with these cases to a, three-memberpanel.The Board has,reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,, the exceptions and brief, andthe entire record in thesecases,'and hereby.adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, except as modified herein.The Trial - Examiner found -that Respondent'semployees went out on strike on April 1, 1969, inprotest over the discriminatory discharge of employeeJoe Anderson. The Trial Examiner concluded, and weagree, that Anderson, was discharged in violation ofSection 8(a)(3)",and (1);of the Act and, ,, therefore, thestrikeis an unfairlabor practice strike. He also foundthat, by. letters -datedMay 29and December 16, 1969,the striking' employees through their -Union madeunconditional offers to return to work and thatRespondent violated the Act by refusing to reinstatethese employees on May 29,1969.In reaching' this conclusion, the Trial Examinerrelied` solely upon the `two' betters and did not givesufficient weight to the substantial evidence that theoffers were"in,fact,conditioned on the reinstatementof Anderson. The record reveals that in spite of theletterstheRespondent understood the Union'sposition to be that. everybody, including Anderson,must be reinstated. - The testimony of the Union'sInternational representative with regard to the De-cember 26,'1969, negotiating session tends to corrobo-rate this position. It is well-settled that any request for192 NLRB No. 30reinstatement which is conditioned on removing thecause of the strike is not an unconditional offer.2Therefore,we find that as the Union's applications forreinstatement were conditional, -they were not valid.Respondent had no legal. obligation to honor therequests and its refusal toreinstate the strikers was notviolative of the Act. Accordingly, we do not-adopt theTrial Examiner's remedy with regard to the reinstate-ment of the strikers and shall amend the Order in thisrespect.ORDERPursuant to Section 10(c) of, the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that the Respondent, C. A. Scott,individually and as administrator d/b/a AtlantaDaily World, Atlanta, Georgia, his agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order, with the followingmodifications: `1.Delete, paragraph 2(b) and redesignate para-graphs 2(c), 2(d), 2(e), and 2(f) as paragraphs 2(b),2(c), 2(d), and 2(e), respectively.2.Substitute the attached notice for the TrialExaminer's notice.1The Respondent's requestfor oral argument is hereby denied as theentire record in this proceeding,including the exceptions and brief,adequatelypresents the issues and positions of the parties.2AlleghenyPepsi-ColaBottlingCo.,134NLRB 338, 404;E.A.Laboratories,Inc.,80 NLRB 625, 671.APPENDIXNOTICE TO EMPLOYEESPOSTED BYORDER- OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request,recognizeand bargaincollectivelywith Atlanta Typographical, UnionNo. 48 as the exclusive representative of theemployeesin the bargainingunit described belowwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment and, if an understanding-is reached,embody suchagreement in a signcontract. Thebargaining unit is:All mechanical department employees, at ourAtlanta,Georgia, operation, including com-posing room employees, stereotyping em-ployees and pressroom - employees, but ex-cluding office clerical employees, mailroomdepartment employees, news departmentemployees, editorial department employees,advertising and circulation department em- 160DECISIONS OF NATIONAL LABOR; RELATIONS BOARDployees,guards and supervisors as defined inthe Act.WE WILL NOT unilaterally transfer or discontin-ue work performed by unit employees withoutnotice to or consultation with the Union.WE WILL NOT discharge or otherwise discrimi-nate against,employees because they engage inlawful strike=activity.WE WILL NOT discourage membership in theabove-named labor organization or in any otherlabor organization of our employees,by discrimi-nating against our employees in regard to hire ortenure of employment or any term or condition ofemployment,except as permitted by Section$(a)(3) of the Act.WE WILL offer to Joe Anderson immediate andfull reinstatement to his formerjob or,if that jobno longer exists,to a substantially equivalentposition and make him whole for any loss of paysuffered as a result of all discrimination againsthim as providedin the Trial Examiner's Decision.Allouremployees are free to'becomeorremain, orto refrain from becoming or remaining,members ingoodstanding of the, above-namedUnion or anyother labor organization.C. A. SCOTT,INDIVIDUALLY AND ASADMINISTRATOR _D/B/AATLANTADAILY WORLD(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and mustnot be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet, 'N.E.,Atlanta,Georgia 30308, Telephone404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,TrialExaminer: On July 24, 1969,Atlanta Typographical Union No. 48 'herein called the2All credibility resolutions-made herein based on a compositeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole.2 ,1 have taken official,notice of Case 10-CA-1095, alsoidentified asx-0,1095,in which Trial Examiner A. Bruce Hunt issued a decision onNovember 12, 1942, involving the same Respondent,et. al., on which noappeal was filed,and on which no subsequentBoard actionensued. I haveUnion,filed the original charge in Case 10--CA-7875against,C, A. - Scott individually,and ' as administratord/b/a Atlanta Daily World,herein calledthe Company orRespondent,and on January23, 1970, the Union'filed theoriginalcharge inCase 10-CA-8136against theCompany.Subsequentto, theabove dates amended chargeswere filed in both cases.On October 14, 1970,the two caseswere consolidatedby theRegional,Director and thecomplaint issued The General Counsel and the Respon-dent filedbriefs in this,matter and I have duly consideredthe same.Uponthe entire record in the case and from myobservation of thewitnesses, I herebymake the following:1FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondentis a proprietorshipd/b/a Atlanta DailyWorld, with the_ principaloffice,and place of businesslocated in Atlanta,,Georgia, where Respondentis engagedin thepublication,sale, and distribution of, newspapers.During thecalendar year precedingthe issuance of each'complaint,representative periods, Respondent had a grossvolumeof business in excess' of $200,000.Respondentsubscribesto national wire service,publishes nationallysyndicatedfeatures,and advertises nationalbrand prod-ucts. I find thatRespondent is an employer.engaged incommercewithinthe'meaning of Section 2(6) and(7) of theAct.2H. THE LABOR ORGANIZATION INVOLVED ,Atlanta Typographical' Union No.48, herein' referred toas the Union,is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe basic issues raised in the instant,case are whether theRespondent discharged employee Joe L. Anderson' on-March 31, 1969,in violation of the Act; whether the strikeon or about April 1, 1969, was an'unfair labor practicestrike-was it primarily -precipitated by the Respondent'sdischarge of Joe 'Anderson,and whether or not duringOctober 1969 the Respondent violatediSection'8(aX5) and(1) of the Act by its unilateral changes without prior notice,toor consultationwith the Union---specifically-didRespondent discontinue its "hot type"printing process, andutilize its "cold type" process for allits printing. operationsand thereby eliminate jobs of employees in the unit.After the demise of his brother W. A. Scott, II, in 1934, C.A. Scott was appointed administratorcum testamentoannexo,with authority to continue the business`'theretoforeconducted under the name of The Atlanta Daily World;-bythe probate court ^ of Fulton County.It appearsthat' C. A.also taken official notice of Cases10-CA-7405, 10-CA-7437, and10-CA-7540,in which Trial Examiner Leo F.Lightner issued a decision'-inApril 30,1969, involving the same parties as in the instant proceeding. OnDecember 9, 1969,the Board- with minor- modifications adopted the TrialExaminer's findings. See,C.A. Scott,Individually and as Adnnnistraur d/b/aAtlanta DailyWorld and Atlanta Typographical Union No. 48, '179'NLRB '999, and this decision will be referred to herein as'the prior proceeding. -' ATLANTA DAILYWORLD161Scott since 1934 has been the editor,general manager, andoperating head of the business enterprise.C. A. Scott andE: J. Scott, foreman of the mechanical department, alsoreferred to herein as Emel Scott, are and were at all timesmaterial supervisors within the meaning of Section 2(1 1) ofthe Act. Again in the instant case Respondent contendedthat Joe Anderson was a supervisor. However, this issuewas fully litigated and completely discussed in the priorproceeding, and there was a finding therein of insufficientevidence to support any conclusions that Anderson was asupervisor,and subsequentto the dates of the priorproceeding and up until Anderson was discharged onMarch31, 1931, there was no evidence indicating anychange from his old dutiesof job.3Joe L. Anderson, an hourly paid ludlo machine operator,had been employed by the Respondent since 1959.Anderson and about- 11 other mechanical departmentemployees signed union authorization cards in April 1968.Anderson stated he was chairman of the negotiatingcommittee and was later appointed as spokesman for unitemployees.In the prior proceeding the Respondent was found tohave solicited the aid of employees in persuading otheremployeestoabandon their efforts to obtain unionrepresentation, -sought to bargain directly with employees,solicited-employees to withdraw their names from a petitiondesignating the Union as their-representative,promisedemployees continued employment and improved condi-tions if they would abandon union activities, threatenedemployees with economic reprisals and loss of jobs if theypersistedm seeking union representation, threatenedemployees with an assertion of futility in their efforts toobtain union representation, threatened that employeescould not be represented by a union as set forth in Section 7of the Act, and , threatened to discontinue the workperformed by his employees, in an appropriate unit, andsubcontract said work, if the employees continued to,support the Union and engage in activities on its behalf.In the prior proceeding it was also found that on May 23,1968, the Union represented a majority of employees in anappropriateunit,and the sameunit with majority status isalleged in the instant complaint:All mechanical department employees at Respondent'sAtlanta, Georgia, operation, including composing roomemployees, stereotyping employees and press roomemployees,but excluding office clericalemployees, mailroom department employees, news department employ-ees,- editorialdepartment employees, advertising andcirculation department employees, guards and supervi-sors as defined in the Act.Joe Anderson was a key witness at the trial or hearings inthe prior proceeding in November and December 1968, andhis version as to what transpired was credited over that ofRespondent C. A. Scott and E. J. Scott, the latter being3Contentionsof theRespondent made in its motion to dismissinvolveseveralmatterspreviouslydecided bytheBoardadversely to theRespondent and matters necessitating the establishment of factual issuespresented in `the instant hearing and considered later herein.In all otherrespects I am in accord with the orderof November 10, 1970, denyingRespondent's motion to dismiss,all duly reflectedin the formal papers andrecord in this case.4Operation Breadbasket is an arm ofthe Southern Christian LeadershipAnderson's immediate supervisor, and there can be noquestion but that his testimony was highly instrumental insuccessfullyestablishing thispriorcaseagainst -theRespondent.The record in the instant case shows that in the middle ofFebruary 1969 the employees in the mechanical depart-ment or unit decided they should also approach anorganization known as Operation Breadbasket.4 Andersonwas designated by his fellow employees as their spokesmanand was to present their grievances with the hope thatoutside help would "speed up" the acceptance of the Unionby the Company. At this first meeting with OperationBreadbasket in February 1969, Anderson gave them a listof their employee grievances-aestroom conditions, lowsalaries,no insurance,lack of cleanliness,and possiblyvarious other items of this nature.During the second week in March 1969, Anderson andother mechanical employees of the Respondentagain metwith the Atlanta chapter of Operation Breadbasket. On thisoccasion Anderson restated their grievances, and OperationBreadbasket then selected their own committee to meetwith - C. A. Scott and discuss these grievances with him.Pastor F. H. Dorsey of the local Tabernacle Baptist Churchwas one of the ministers selected, on, the .committee toconsultwithC.A. Scott, and this, committee did soimmediately following this second meeting with Andersonand other employees.Reverend Dorsey testified that at this meeting with C. A.Scott they were asked to identify the name of the-spokesman from the employees who had contactedOperation Breadbasket. Rev. Dorsey stated that after somehesitation they finally divulged that Joe Anderson was thespokesman.- C. A. Scott told Dorsey there would be noreprisals against Anderson, but Scott then referred to himasa "troublemaker."Shortly thereafterRev.Dorseyinformed Anderson "to be careful" because his name wasgiven to Scott as spokesman of the employees who' hadcontacted Operation Breadbasket. A. noted this incidenthappened about 2 weeks prior to the discharge ofAnderson.The Respondentassignstwo main reasons for thedischarge of Anderson - (1) that he received pay from theCompany after reporting that he was sick on September 25,1968, when in fact he was working at the election polls, and(2) on February 22, 1969, a lock was broken on a rear doorin the mechanical department building and C. A. Scott feltthat Anderson should have informed management aboutthis incidentas intheir judgement he was a supervisor.5Anderson admitted he worked at one of the countryrunoff- election polls on September 25, 1968, but stated thisfactwas brought out in November and December 1968during the hearings in the prior proceeding and testifiedthat C. A. Scott was in the courtroom at the time and heardall the details in relation thereto. Anderson stated he couldConference with local branches,and is largely composed of ministers whowork within and throughout black communities attempting to improveworking conditions of employees and also trying to upgrade blackpersonneL5At this time no decision had been made in the prior proceedingwherein the supervisory statusofAndersonhad been litigated, asaforestated. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot remember if he had called into the Respondent's planton the date in questionand reported sick; but the companydid pay him for 8 hours of work-on September 25, 1968,while working at the polls. Anderson further related that afew days afterwards he had been questioned by E. J. Scottabout his alleged sickness and had then offered to give E. J.Scott a doctor's certificate if necessary.6E.J.Scott testified that his brother C. A. Scott wasgoing to discharge Anderson at the time he found outAnderson worked at the election'polls and had received 'payon the same day from the Company, but he disagreed withhis brother on the discharge of Anderson because there wasa shortage of printers in the Negro race and then stated hisposition on this matter had not changed.C.A. Scott related in his testimony - that Andersonwrote the words"sick leave"and "V. A.hospital",on' histimeclock card for September 25, 1968,and he consideredthis written falsification since he worked at the polls on thisdate-He also stated that during the 1968 hearings in theprior proceeding he first learned that Anderson had workedat the polls and testified that because of this he composed adischarge letter to Joe Andersonwhichhe originally datedJanuary 4, 1968,but then didnot mail ordeliver this letterdue 'to "legal aspects" and shortage of help. This somewhatmysterious letter also has a March 10,1969,date on it.TRespondent's `former truckdriver Kurtis Allen testifiedthat on February 22, 1969, employeeJesse Ector picked upa hammer and brokea padlock on the rear door of the shopbuildi_ng.8 Allen stated that Joe Anderson was present at thetime'and had"observed Ector breakinE^ the -lock, butAnderson told Allen he had not seen,anything and was onlyhired to see that the work was done.Allen then testified thata-few days later he himself"confessed"to breaking the lockbecause he and his family were being continuallythreatened by other employees,and, as a result of his takingthe blame for breaking the lock,he was the one'fired.Jesse Ector stated flatly in his testimony-that he did notbreak the lock in question,but on or about'February 24,1969,he was nevertheless suspended for doing so. However,after Kurtis Allen-confessed'that he was that one who brokethe lock,he (Ector)was reinstated to his job without loss ofpay.Joe Anderson-revealed that his first knowledge of thebroken lock was sometime between-9, and 11 a.m., onFebruary 22,'1969,when employee Gregg Ramsey showedhim the lock in-the shop dressing room.Anderson statedthat during the afternoon he admitted to E. J. Scott that-heknew about the-broken lock, but he told E. J. Scott he didnot know who broke it. Anderson testified that later in theafternoon C. A.Scott came down to the shop building andtalked to him and others about,thismatter,and Andersonrepeated- to C. ' A.Scott that he did not,know who hadbroken the lock. In subsequent respectsAnderson corrobo-rated the testimony of Allen and Ector,as aforestated, butalso testified he had no idea that part'of his job was theprotection of the Company property.6 Anderson also worked at'the election,polls in early November 1968and, although he was not paid by the Company on this date, C. A. Scottconsidered it "falsification"since he informed them he wasat the V. A.Hospital.However, this incident does not appear to be a specific reason forthe discharge.7 See Resp.Exh. 1.According to E. J. Scott, Andersonwas in' the shop whenthe lock was broken, stated that when he asked, about itAnderson denied knowing anything, about, the lockincident, testified that a few days, later Kurtis Allen toldmanagement that Ector was the one who had,broken- thelock, but that on or about February 25, 1969, Allen himselftook the blame because of threats by, other employees andEctor was then- given his, job back.; E._ J. Scott stated thatafter this incident he did not trust Anderson.6."A. Scott reiterated the events as indicated above butstated he felt that Anderson was in aposition to'know whobroke the lock, although upon his investigation he "got nounderstanding out of `anyone. Nobody knew anythingabout the lock being broke."In late afternoon on March 31, 1"969, `C.' A. Scottinformed Anderson that he was ,being terminated, and atthis time also attempted to give him a discharge letter whichAnderson refused to take, and Anderson was then orderedoff the premises.. Scott then discussedhis`,discharge ,ofAnderson with the day shift unit people and later" thatevening returned to discuss Anderson's discharge with theunit employees on the night, shift. On or about April —'1,1969, Anderson received the discharge letter; it set forth the.fact that he' had-"okayed" 8 hour's pay for sick leave `oiSeptember 25, 1968, when in reality he had worked at thepolls, as aforestated. C. A. Scott also mentioned'in his letterthatAnderson 'was still owing "the Company'a past dueaccount for newspapers he had collected for but failed toremit to the Company. Anderson admitted he had previousdiscussionswith management about this b_ ill, but testifiedfor several years the Company had been'_deducting"$5'to$10 a week out of his paychecks for reimbursement,purposes.Anderson testified that'the first thing he did on' themorning of April 1, 1969, was to talk to employed Jesse`'Ector about his "discharge and told Ector he,had been firedfor taking `sick leave in September, 1968. 'Ector then wentinto the shop or plant and told the mechanical employees"to hit the clock" and, after so informing E. J'. Scott, theyleft the shop building and went to union headquar ter_s,On or about April 3, 1969, the, mechanical employees,union - agents, and management people gathered at' theunion hall, and the employees' committee let it be known,that they were "out" because -Anderson" had'been'fired.Circulation'Manager ' William A. Scott ' then `-made aproposaL' which, provided that all, parties^`and"individualsreturn-to the "status quo" as of March 3i, 1969, that "theCompany 'would negotiate, "with the .:Union,' - and, alsoproposed thatAnderson's ` discharge would be made subjecttoarbitration.After various'discussionsC.A. Scottannounced that he would not agree with this'proposal; andas a resultvery little if anything was accomplished at `thismeeting and the-work stoppage or strike by the mechanicalemployees contirtued.9The General Counsel produced credited testimonythrough Sadie Cash, Milton Searcy, Ernest Arnold, John8Respondent'soffice is locatedat 143— Auburn Avenue,inAtlanta,-while the printing plant and mechaniccal departmneqi,(shop) is located aboutone block awayatc210 Auburn Avenue,in a separate building.eWhile the strikestarted on April-1,' 1969, a voteon thesame was nottaken according to Ector,untilApril 4 and 'a picket-linewas thenestablishedon April 5, 1969. ATLANTA DAILY WORLDHenderson,i Jesse Ector, Louis Reed, John Drake, andCalvin Keither to the effect that the strike or work stoppagein the mechanical department on April 1, 1969, wasprecipitated by the discharge of Anderson, and all testifiedthis was the reason they were out. It appears that at least 75percent of the mechanical-employees took part in the strikeon April 1.By letter dated June 5, 1969, C. A. Scott notifiedAnderson ^ that one of the reasons he had been dischargedwas because of the broken lock incident on February 22,1969, as previously, detailed. Anderson testified this was thefirst indication he had received that the circumstancessurrounding the lock situation were being,used against him.While this record is somewhat confusing as to specificdates,- there is a showing that prior to the middle of June1969 the Respondent had further meetings with representa-tives of Operation Breadbasket and agents of the Union inrelation to the discharge of Anderson and - the - workstoppage= One of the meetings in early June 1969 wasapparently, held at the Ebenezer Baptist Church in Atlantawith Rev. Martin Lutl>er King, Sr., in attendance. Rev. E.H. Dorsey testified that at this meeting representatives ofOperation Breadbasket were interested in finding out whyScott had fired Anderson on March 31, 1969, for, somethinghe,,.supposedly.did,on September 25, 1968, and especially soafter , Scott had given -Operation Breadbasket prior assur-ances that there would be no reprisals against Anderson, asaforestated.-In its arguments the Respondent initially points out thaton September 25,-,1968, Anderson deliberately misrepre-sented the true-facts. It argues again that Scott believed hewas firing a supervisory employee, that the lack ofunanimity of Athe heirs and the fact that Anderson still owedmoneyYon the newspaper bill caused C. A. Scott to defer afinal decision on the= discharge, and it also points out thaton, ,February- 22, _,1969i Anderson failed in his duty toprotect the employer's property, thereby -,provoking histermination.10,.,The General, Counsel argues that the reasons givenby theRespondent,for the discharge ofAnderson are pretextualand maintains - that, by, seeking Breadbasket's aid andthereby bringing the black community into the controversy,there resulted the "straw that broke-the camel's back."As early as November 1968, the Respondent hadknowledge of -the facts for the reason initially,given as- thecause for the discharge here in question but yet was willingto, keep Anderson until March-31,4969.. In reviewing thetestimony of employee Ernest Arnold, it became clear thatAnderson was -not- the only individual who worked at thepolls on -September"25,, 1-968. Arnold testified that he alsoworked at the polls-, on, this date along with Respondent'semployees Sherry Flott and Gregg Ramsey and stated he10William A.Scotttestified<:that even, backin 1968 the mechanicaldepartment started having production problemsdue to "personalities," andthere was a "complete breakdown" developing,between management andthe employees.He went on to state that during the election campaign in1968 the Companyhad requested that employees in the mechanicaldepartment not display'any canpaign or electionmaterials, but this requestwas completely'ignored asemployeeswore two orthreecampaignnbbofis.11 There issome testimony m ,this record thatthe lock was broken about8:30 or 9 a.m., that when employees report towork theypunch in on clocksand then some-change from street to work clothes in-the washroom. Whenin the washroom one cannot see the reardoor. The GeneralCounsel points163called in sick on this day but could not remember if theCompany paid him for September 25.°- Arnold- does notconsider such practices dishonest -because employees, aregiven 1 or 2 weeks of paid sick leave each year, and once anemployee uses up hisyearlysick leave time he receives noadditional sick leave until the following year.Itisapparent ' from the -record, that the- strange,circumstances and results involving Allen and Ector duringthe lock incident in February 1969 must have occurredwithin the immediate time periods mentioned, and it isobvious to me that Anderson was merely interjected intothissituation as - a complete afterthought. There was,absolutely no, mention of the lock incident in the dischargeletter given or sent to Anderson on or about Aprilwi, 1969,aspreviously noted, and, in fact, Anderson :had noknowledge whatsoever of his possible involvement with the ;broken lock incident until months later when C. A. Scottsuddenly advised him by letter in June 1969-that this wasalso one of the reasons for his- termination on March 31,,1969. It is impossible for me to accept this incident as, theevent which actually provoked or triggered the discharge,as argued by Respondent, when this incident or reason wasnot even.mentioned to Anderson until, June. Managementmay well have been disappointed-in that Anderson did-notor was unable to tell them who broke the lock; but it is.readily apparent that this situation had very little, bearing, ifany, on the moving and controlling motivation=forr, the.-discharge.11 By this time the Trial Examiner's decision"inthe prior proceeding had been issued; as aforestated, so inJune 1969 Respondent had also been advised that its,,contention of Anderson's supervisory capacity lacked, meritand was rejected.By the middle of March 1969, C. A. Scott had been toldby. Operation Breadbasket thatAnderson was, the leader ofthemechanical employees and, the Company - thereby)received specific notification that Anderson and others 'were continuing in, their efforts for better workingconditions by requesting intervention and assistance fromOperation Breadbasket.12 It should be pointed out thatAnderson's activity in relation with Breadbasket was notonly, an individual, effort designed to induce action on, thepart of other employees, but it was also a group;,actionwhose, objectionwas to induce- the Company to correctgrievances, there was - definite . consent among the mechani-cal employees to the course, of action to be purse ed. as , agroup, and Anderson was the one selected to act as theirspokesman. This specific activity by Anderson in -theemployees' behalf falls- clearly within the realm-.of the,protected concerted activity.13I agree with the General Counsel that the only incidentwithin close proximity of Anderson's discharge was the,ode involving Breadbasket. It is clear to me, however, thatout that Resp.Exh. 18 shows that Anderson,clocked in at 8:56 a.m. onFebruary 22, 1969,and, therefore argues management must have knownthat Anderson could not have seen' he padlock incident.12There are no indications in this record that by contacting OperationBreadbasket the employeeswere in any wayforesaking their support of the,Union,, and Anderson gave testimony that there was nevevany intent to, doso..13Washington Aluminum-Company,370 U.S. 9;WallsManufacturingCompany,137 NLRB 1317, enfd. 321 F.2d 753, (C.A.D.C.) cert,denied 375U.S. 923;GeorgeE. LightBoat, Storage, Inc.,153 NLRB 1209;-andBonded -Armoured Carrier,Inc.,147NLRB 100. - 164DECISIONS OF NATIONALLABOR RELATIONS BOARDhis.extensive participation in the prior proceeding, also akey role, and -then his later activities in February andMarch, -1969; with Breadbasket are _ the coupling factorswhich caused Scott to refer to Anderson as "troublemaker,".and motivated -his actual discharge. As pointed out, theword "troublemaker" is not 'the proper nomenclature orterm for an`employee the ' Respondent alleges-it dischargedfor-purported sickness-or for'not informing them as to thelock incident.In thefinalanalysis here ; the poll incident happenedmonths prior to the discharge of Anderson, and even theforeman,of the mechanical department, Emel Scott, thesupervisormostdirectly concerned or affected, admitted, inhis. testimony that he asked C. A. Scott "to holdup" firingAnderson and then further stated that his position had notchanged. Circulation,Manager William A. Scott proposed areturn to.`the "status quo"' as 'aforestated, which alsoincluded the 'immediate return of Anderson to his job whilehis ultimate fate would later be decided by-arbitration -another strong indication that an additional key member ofthe management team actually thought very little of the pollincidentaor"'the other reasons of production-and the brokenlock which were Call eventually and belatedly attributed insome` -remote- ways to . Anderson. And finally, -C. A. Scotthimself did not 'even deem the poll incident sufficient forimmediate, termination as -he did not mail his mysteriousdischarge letter to-nderson, as aforestated.- This record in its entirety compels the ' conclusion thatRespondent devised reasons' in an attempt to remove aknown and- effective 'supporter of the Union who hadcontinuedseeking,help over grievances for himself andfellow employees. In accordance therewith, I find thatRespondent violated Section 8(a)(3) and -(1) of the Act bydischarging="Anderson on,March 31,- 1969, because of hismember hip in'dnd activities on behalf of the Union, and,because`he engaged in concerted' activity with -otheremployees for ,the purposes of collective bargaining andother mutualaidand protection.The evidence in this record is overwhelming in showingthat the walkout "and strike on 'April' 1,' 1969, wasprecipitated by-Respondent's discharge and refusal-,toreinstate ,JoeAnderson; as aforestated, the employeesimmediately so informed-E. J.' Scott. By letters, dated Mayemployees,' through their union, unconditionally offered toreturn to work.14 -The letter of May 29,1961, also asked theanyemployees who- were thought bymanagementnot to be entitled to reinstatement because ofmisconduct, but the Company continually took the positionthat all of 'the" unit jobs were filled with the possibleexception of one or two temporary jobs, and it appears,14The Union's International RepresentativeRobertMcMichen statedthat he, also made a verbal unconditional offer-to return the strikers at anegotiating session onrMatch 9, 1970.-15N.L.R.B. v. Gissel Packing Company,395 U.S. 575.1sThe" records relate the 'ifference between the productionn ' of'anewspaper--thywhat 1s -termedthe "hot typemethod"and the offsetproduction of a paperby what istermed a"cold process." Under the hottype method,by which the daily news section ofthe Atlanta Daily worldwas produced,it-Linotype, operator types directly from apiece-of'-copywhich is typedbut in individual lines,-gathered intoa form, proofread,'andassembled on -the bank, -.-The work of alinotype operator is done with hot metal which produces letters, words, andsome of the strikers would not return to work unless allwere, reinstated. C. A. Scott maintained that the Union'soffer to return the strikers was conditional because of- the-insistence that Anderson be returned.,However,it is wellestablished that applications for reinstatement by unfairlabor practice strikers are not made conditional merely byinsistencethat all be given their jobs back or none would'return.John H. Barr Marketing Co.,96 NLRB 875, 882.The work stoppage or-strike on April 1, 1,969, must bedeemed an unfair labor practice strike caused andprolonged by Respondent's discharge of Joe Anderson, andI so find.The 8(aX5) allegation in'the instant complaint is based onRespondent's unilateral discontinuance, in October 1969,of substantially all remaining unit work in the mechanicaldepartment,by stopping the use of all hot processes (usingLinotype and Ludlo machines) type; and thereafter -usingcold type processes to supplant it.In the prior proceeding the Board affirmed; `TrialExaminer Lightner's findings that Respondent had violatedSection 8(a)(5) of theAct byunilaterally assigning certainwork to nonunit employees-and unilaterally increasing itssubcontracting of unit work:- The Board then'deternyinedunder theGisseldoctrinel5 that,a bargaining'orderwasrequired because the Respondent's conduct would reason-ably be expected to have the effect of undermining theUnion's majority, and it destroyed the conditions necessaryto the holding of a free and fair election.In the instantcasethe Respondent 'concedes that on orabout October 16, 1969, it basically terminated its "hotpaper" but cites the following reasons: (a) lack of a'readilyavailable source of paper in useable quantities, (b) thegeneral- state' of dilapidation of- the press which had beenused, and (c) the poor quality of printing which the!pressand hot method, theretoforeused,had produced. TheRespondent points out, however, that 'the paper still usesthe hot type'equipment to "some extent" in the cold''oroffset process.16 The Company further argues that the onlyalternative available to management as of October 16, 1969,would have been to "cease operations altogether. it is again-condition,- that if it was to continue to function as a dailynewspaper, as it had done since 1928, it had to use the coldtype or offset process and activate" the machinery it hadcompatible with the offset method of printing, and that it'was a reluctant step totally and completely out of thecontrolof the Respondent. C. A. Scott related' thateconomics and cost, factor`s'are the mainreason why manysmall newspapershavechanged to offset printing.Hestated,for -instance,that an operator for a justo=writermachine would be' paid much lower wages per hour than alines of type, similar to the end product of a typewriter. The ludlo produces-certain type heads, similar to a linotype,but with varied sized characters ormats.Some ads were made from slick cast in the stereotype section which 'created plates which were placed on wood blocks andprepared 'forprinting.A'varityperused in the cold process produces print which is"theequivalent of Linotype print,except it does—tiot,make an =impression butav,produces a,tape which can, then be pasted on apiece of paper,,or layout,for photographing and from which offset is produced. The varityper is alsoknown as alusto-writer. The machines replace the need for the-hot typeproduced by the linotype as well as-the larger size type produced on theludlo. ATLANTA DAILYWORLD165linotype operator,and, considering the two processes fromthe -standpoint of composition,the hot process costs about2-1/2 times the cost of the cold process.It appears that up until the strike on April 1, 1969,all sixissues of Respondent's newspapers were printed each weekin the mechanical department by -the hot type methodexcept for part of one issue,the food section,which- hadbeen printed by offset or by the cold process since early1966.Immediately after the start of the strike, theRespondent reduced its -operations and printed only fourissues a week by the hot process in their shop or plant; C. A.Scott testified that-after the strike,he also,continuedprinting,with the hot process,one, weekly edition for both,theMemphis and Birmingham papers but- stated, theRespondent lost the printing jobstheyhad been doing fortwo, other southern newspapers located in Albany,Georgia,and Fort Lauderdale,Florida.C.A. Scott and other witnesses for the Companytestified that on October46,1969,-the Respondent had usedup all the newsprint on hand,which they had been-buyingin carload-lots-for many years,and that management hadendeavored to order small quantities of paper,10 to 15rolls, but was informed by their'supplier in a letter datedAugust 1969 that the supplier was having various deliverydifficulties,and.-in order to continue to supply them itwould .be necessary.for delivery of ,a full carload to a- publicwarehouse.'?The Respondent also produced testimony throughseveral witnesses.relating to its old letter press and itsgeneral deterioration over the years: E. J. Scott and othersstated that after the strike started they encountered severalbreakdowns of, the press,thatmanagement spent consider-able money for various gears and rollers, and that there wasonly one elderly man who was,,able to make repairs on it.Beginning on'or about October 16, 1969,the Respondentstarted producing all, four editions of the Atlanta Worldand-each edition,of the Memphis'and Birmingham papersby the cold process,using the offset printer who- hadpreviously printed the food section.In their offset or coldtype operation Respondent'semployees merely do the"paste ups,"but the plant does not do off set printing as such(no offset press)and this,work is subcontracted out.Moreover,the Company has continued to use-nonunitemployees in all ofits cold type processes.C;A. Scott and other witnesses testified and contendedfor the Respondent that management had also informed'employees ever since the early 1960's of the fact that, thenewspaper was going to offset printing,and"witnesses fortheGeneral Counsel-also agreed that:formany-'yearsmanagement-had frequently, mentioned to 'them , thepossibility -of "going offset."C. A. Scott and William A.Scott then suggested in their testimony that at the meeting,with employees and the Union during the first week inApril-1969,'as' aforementioned,they told those present thatthe newspaper would have to go offset in order to survive,and C. A. Scott testified this information had beencontinually given to the Union at every-meeting with themever since they first sought recognition from the Companyback in May 1968.The Respondent'scashierRuth17 See Resp.Exh. 15.isFollowing the Board'sdecision on December 9, 1969,in the prior'and on or about February 3 and March 9, 1970.Simmons also stated that at meetings with the Unionsubsequent-to- the strikemanagement-indicated thatbecause they were unable to get newsprint the paper would"be going totally to offset."--Arthur Gnann, president of the Union's Local No. 48,testified he first learned of the newspaper going to.offsetduring the negotiating session of'December 26, _1969,18 butstated the Union received no notification about this matteruntil the December bargaining session.The Union International Representative Robert McMi-chen stated the Respondent did not notify or negotiate'withthe Union on, the, October-1969 change to offset:printingand testified that at the negotiating.meetings subsequent toDecember 9, 1969,there were discussions on the number ofjobs available and at alater meeting heoffered to train andretain the Respondent's employees for offset printing-;at,theexpense of,the Union.According to C. A.Scott the justo-writer machines usedin -offset were ordered in,1967but were not installed untilOctober 1968,and he testifiedthey were notused until afterthe workstoppage;,Scott stated these machines were leasedby the Respondentand not purchased,and, that'later, theyalso leased a "head line" machine:.In the prior proceedingJoeAnderson gave testimony.credited.by ;the ,,,TrialExaminer showing that the justo-writer-machines wereinstalled in the Respondent's executive offices in September1968 and then were put to'. use,,in October -.1968 inconjunction with the enlargement, of the,foodAsection: Itwas also-established,thatno one- in the mechanicaldepartment was ever assigned to operate the junto-writers.- In additionto thecontentions. and defense alreadymentioned.herein,theRespondent-further,argues in his,brief the following:--Additionally,Respondent respectfully calls-the TrialExaminer's attention' to- the order of-the Board datedDecember 9, 1969,-and specifically the amendmentsmade- by theBoard to the Trial -Examiner's a Recom-mendedw'Decision and'Order.Particularly,'Respondentpoints outthe, 2(b)Amendment to the Final--Orderwhich-states that the Respondent has an obligation tobargain for-all -changes on norafter-'May .23, 196811(179NLRB 999,fn.4). Inasmuch--as its sole obligation= isclearly spelled out in such Order, Respondent' iscomplying with thatwhen he testifies,without contra-diction, thathe has bargained with the 'Union after the-date of thatOrderbeginning on December'26, 1969.Under theprovisions of that Order, Respondent takesthe positionthat'the issues'has been decided and theOrder'dated December 9, 1969,is -res adjudicate as tobargaining remedy and complaint in'Case No. 8136.Respondent is also constrained-to pointout that by the'Charging Party'sown' admission,the Union -did nothavequalified employees, who were trained -in theoperationof cold-type process in composition makeupor use of the equipment and, machines 'employed.Indeed,Respondent does not even own or`possess apress onwhichthe offset Platesmaybe employed. TheRespondentisprohibited,"by law' from{borrowingmoney to purchase such a press.Charging Party` hasproceeding the parties held negotiating. meetings on December 26, 1969, 166DECISIONSOF NATIONALLABOR RELATIONS BOARDadmitted in---an effort to train,its members, it-has,sent,z=them-,to schoofand,for special training and offers,-tocontinue that training for them in order that they canefficiently operate such equipment. Therefore, General,Counsel, and Charging Party's- position as regardsnegotiation at the time of the changeover, would havebeen-a, futile gesture ^ at, that time from the solestandpoint of training and qualifications. The employ-ees could not have-operated the machinery had they,-been-been at work. Certainly, 'within the period of 60 days,then-,entire, question had becomemoot since theemployer, in - response to the' Board's Order ofDecember 9,,;-l 969, did in fact meet- and negotiate withthe Charging Party relativeto these matters. ' ` ',As noted, 'one phase of--the Respondent's contention isapparently based on the argument that it had no, duty toconsult or bargain with the Union on the- October, 1969changes until there was-a, final order from theBoardin theprior proceeding establishing,such a duty. The GeneralCounsel correctly.. points out that in a refusal to bargaincase the facts. in each proceeding determine when the dutyto, bargain,is presenCand the violative conduct, if so found,takes place at^the specific and particular time, and adecision,by atrialexaminerand a subsequent-Board orderare --findings, and affirmances that a duty existed at the priorinstant'case. In- accordance with the above, I reject=theRespondent's .contention that "nothing" was establisheduntil the: Board Order issued in the prior proceeding onDecember-9, 1969, and I deem any-further, consideration, ordiscussion-on thiscontention completely-needless: ,--From the, Respondent's point of view the operationalchanges- it,, effected in October. 1969 resulted in reducedcosts and made possible the continued publication, of thenewspaper;, but from the point of view of the employeeseffected the change actually; resulted in the termination oftheir jobs. Yet the Respondent, effected this discontinuanceof substantially all remaining unit work in, the.mechanicaldepartment; unilaterally and without affording 'the Unionany opportunity to bargain about , the impact on, theemployees,It is,of course;,well recognized and establishedBoard-slaw, that matterswhich could destroy employment ofthe 'members of a bargaining unit fall,within "other ,termsand conditions, of employment" as, used by the statutoryphrase inthe Actandis;a-mandatory=subject of bargainingwithin the, meaning of Section;-8(a)(5). It is likewise wellrecognized-,that an,employer is under a.duty to bargain withthe chosen,representative-concerningmatters affectingtermsand conditions of employment and, cannot unilateral-ly change jestablished employment conditions withoutbargaining,regardless-of ,the existence or nonexistence, of acollective-bargaining agreement.At is, further_noted that -in. the,instant case Respondentendeavored-to ^ sever the regular, employment—status-of-themechanical employees as - a, permanent matter., TheRespondent _ repeatedlymaintained and insisted that itcould only, ,take back ^ one, or : two- of the strikers on atemporary basis as, the ,-former jobs in the mechanicaldepartment had been shifted elsewhere and, given to othernonunit employees.Indeed,..it -has long been held that anemployer is required to bargain about who is to be'affectedby., theseverance of employment relationships or areduction tin force,of employees for economic reasons, and,also;about-the distribution of the work among,employees,,specifically so when there is a,direct, and adverse:effectupon,unit employees and-there is;no showing of any,pastpractices wherein-such-changes were historically made.In its brief the, Respondent makes references,to certaincases involving emergency:changes and subcontracting byemployers,tomeet-their immediate operation-needs becauseof a strike situation: The Board and the,,coutts will-not, ofcourse,tellemployersfaced, with,'seriousdifficultiesbecause-of :a' strike that before they,can make `economicbusiness"decisions to continue their operations-they mustfirst consultwith the Union,and'this is not-,thesituation inthe instant case. In't'he-immediate-penodaubsequentto thestrike on-April I, 1969, the,Respondent did make-variousbusinessdecisionsand- `changes in', order to-continueprintingmost of their publications as detailed earlier,,herein;'and no unfair labor practice-charges resultedbecause of such emergency changes., The`allegation in this'complaint pertains to a unilateral discontinuance' of unitwork-'in the mechanical department some=6 months -afterthe start of the strike.,,Therefore,the factual circumstancesin the instant proceeding before me are clearlydistinguishable from,-the factual situation-in, those,cases cited by the,Respondent,and any contention by the Respondent that itwas' faced with_a situation requiring--immediate oremergency action must hinge on circumstances prevailinginOctober,1969.In such respects;, theRespondentmaintains,they were out of newsprint,, that the, press wasold, and that.the "hot method"of,publicatiornproducedapoor quality of .printing. ;However, in view offevidence_in-this record that the press could be,made operative,that withcertain arrangements newsprint could still be purchased, ,and that there were no immediate complaints as to thepapers' readability,. I i am unable to classify.any of,thesethree factors as creating-an "out'of . control",situationrequiring immediate action and bypassing of the Union: If -successful in this contention;the_, Respondent's, positionwouldvirtually,mean ,that an-employer need never,bargain-over changes in conditions of employment if such-changeshad any economic, justifications, regardless-of-the impacton employees.Even accepting Respondent's argument thatchanging to offset printing in October was out ofnecessitIthere were still many questions which might well have beenthe subject of bargaining as-fully indicated by this record.In , the final analysis,,; I am concluding that, underthecircumstances prevailing- here, an employer violates, Section8(-x5) .if, after a strike begins, he does_;not give thebargaining representative an, opportunity,to bargain, aboutproposals to change-the existing terms and conditions ofemployment among which are the jobswhich were held,byemployees of the mechanical department when the strikestarted. ,,,As ,aforementioned, the Respondent further ,contends,that, the October changes were made in accordance-withpreviously announced intentions., It, appears to me thisargument; can also be quickly,disposed of. Vague state-ments or conversations by management, made at vanous-times sincethe early ;1960s that the printing, operationscould,would,or might go offset can hardly be classified asproper notice or consultation with the-'Union. - Even ATLANTA DAILYWORLD167accepting testimony by Respondent in these respects theclosest date wherein offset possibilities were mentioned tothe Union would be during the first week in April ,1969,again some,6months prior to actual changeover here inquestion, and William A. Scott stated that in their talks onApril 3 with the Union management mentioned offset butthen admitted "there was no target date." Atanother stageof his testimony William Scott was asked the followingquestion, "Did you, at any time-subsequent to the Aprilmeetingback in 1969 consult with the Union and advisedthem of,anyplans that you had in regard to the productionof the paper?" He replied, "We just-had conversationrelative to the offset prospects. There was no, consultation,as such,but just a conversation. I wouldn't call it, aconsultation." It is clear that Respondent refused to givethe Union any proper notification.Accordingly, I find that the Respondent violated Section8(a)(5) and (1) ofthe Act in October 1969 by unilaterally,and without notice to or consultation with the Union,discontinuing' its hot type printing process and utilizing itscold type or- offset process for its -printing operations,thereby eliminating the jobs of employees in the unitdescribed earlier herein.19IV. THE EFFECT' OF, TH&UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations, ofRespondent described in section I, above, have a close,intimate, and substantial relation to, trade, traffic, and,commerceamong the several' States, and tend to lead to,labor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that the "Respondent ^ has engaged incertainunfairlabor, -practices violative of-the Act, I shallrecommend that it " cease and'desist' therefrom and takecertainaffirmative action designed to effectuate the policiesof the Act.'Itwill be recommended that the Company offer Joe,Anderson immediate and-full reinstatement to his former orsubstantially equivalent` positions, without' prejudice to hisseniority or other rights and privileges, and make him wholefor anyloss of earningshe may have suffered by reason ofthe discrimination'againsthim by payment to him of a sumof money equal to that whic`fr'he would have earned aswagesfrom the date of the. discrimination against him tothe date of offer of reinstatement less interim earnings, in,the manner set -forth inF ,W Woolworth Company,90`NLRB 289, with interest added thereto in the manner setforth inisis Plumbing & HeatingCc,,138 NLRB 716.I have found that the strike which took place on April 1,19 There is some argumentby the Companythat the Board's 8(a)(5)bargaining order of December 9,1969,in the prior proceeding,affords fullrelief.However,Ihave found here that the Respondent has engaged insubsequent acts derogating from itsduty to bargain,and also in the instantcase there are circumstances,events,and issueswhich werenot present inthe prior proceeding and different in nature fromthose covered by theexisting Board order.SeeQuakerTool & Die, Inc.,169 NLRB 1148.20Any claim by Respondent that these unit employees are not qualified1969, was caused by unfair labor-practices of,Respondent.As unfair labor 'practice strikers, -Respondent's strikingemployees were, upon their unconditionsl,application forreinstatement,on May 29, 1969, entitled to reinstatement,and Respondent's, failure to reinstate them- to, equivalentwork was a violation of Section- 8(a)(3) -of, 4the Act, I shallrecommend that Respondent, offer immediate and- full,reinstatement, according to seniority, to all unfair, laborpractice strikers employed in its mechanical department atthe,time of their strike on,April 1, 1969 to anyposons inthe appropriate unit, or substantially equivalent, relatedorconverted positionswhich became available after the-unconditional offer ofreinstatement,dismissingif^necessaryany persons employed J n:,- such positions , Flafter,2,, theunconditional offer ofreinstatement, and offer to all the,remainingunfair labor,practice,strikers, if.any,on the, samebasis,reinstatementto any such positions which becomeavailable, hereafter, before_,offering, employment in suchpositions to any persons.It will be further recommend that Respondent restore-to-all such reinstated unfair labor practice strikers all seniorityand other privileges, and the same working conditions theyhad prior to going on strike, except as such prestrikeworking conditionsmayl`.be-altered by' agreement withAtlanta Typographical Union,No.48"m collective=bargain-ing session;and also make whole all unfair labor-practicestrikers for loss of wages, withinterestat 6 percent perannum, from, the time-of, their unconditional offer t&.,returntowork "until one of the'following occurs: (1):They areareinstated, respectively, as provided above; (2) the Respon- -dent reachesan agreementwith the Union relating to itsdecision, to discontinue, hot type press operations, or theeffects of such -discontinuance; ;or (3) Respondent,bargainto a good faith impasse with the-Union concerning thesematterS.20CONCLUSIONS OF LAW1.Respondent' is an employer within the meaning ofSection 2(2) of the Act and is engaged in comme ce withinthe meaning of Section 2(6) and,(7) of the Act.2.Altanta Typographical ' Union- No.' 48 is a labororganization within the meaning of Section 2(5) of the Act3.mechanical department employees at Respon-dent's'"Atlanta,Georgia, operations,including_composingroom employees, stereotyping employees artd pressroomemployees, but excluding office clerical employees,mail-room_departmeint employees;newsdepartment employees,,editorial department employees, advertising and circulationdepartment employees, guards, and-Supervisors-as definedin the Act, constitute a unit appropriate for the purpose ofcollective bargaining withinthe meaningof Section9(b) ofthe Act.4.At alltimes sinceMay 23, 1968, Atlanta, Typographi- -cal Union No. 48 has been the exclusive representative'ofto fig present jobs should not be defense in view of Respondent's rejectionof the Umon's offer to retrain the unit employees at its own expense forsuch jobs;and because this record establishes that the Union,at its ownexpense,has now trained the unit employees to performall cold typeprocess.C. A. Scott admittedthat at the present timethe Company has thesame number of employeesit had prior to the Octoberchange.This recordalso reflects the names of strikers and replacements hired. 168-DECISIONSOF NATIONAL LABOR RELATIONS BOARDall -tile employees`in- the aforesaid unit for the purpose of,collective bargaining withrespect to rates of pay;- wages,hours of employment,and,'other"terms and-'conditions ofemployment5. n By`failingand refusing,on `and after-May 23, 1968, tobargain collectively,with the aforesaid labor organization,by unilateral-discontinuance in,October' 1969 of substan-tially"all remaining unit work in themechanical'depart-`merit, -thereby eliminating jobs of employeesin the unit,,theRespondent-has engaged in and is engagingin unfair laborpractices`within the meaning of Section 8(a)(5) and (1) ofthe Act:,°'Y'-- - _" -`6. 'The" Respondent discriminated against Joe Andersonby-discharging him on March 31,196%,violating Section'8(ai)(3)jan'd 8(aXl)-ofthe'Act.7.The strike was ah unfair'labor practice strike, and,failure''to reiastate-strikesrupon their conditional offer toreturn to work was violative of Section 8(a)(3) of the Act.8.The aforesaid unfair labor practices affect commercewithin'themeaning,'of Section 2(6) and(7) of theAct.ORDER21RespondentC. A_., Scott; individually and asadministra-rfor n d/b/a' ,.AtlantaDaily ' "World, its officers, agents,,successors, and'assigns,shall:1.Cease and desist from:.(a) Refusing to recognize and' bargain collectively with-,Atlanta- Typographical Union,'No. 48 as the exclusiverepresentative=of its ennployees'in the following appropriateunit:,,;All mechanical department employees at^Respondent's'Atlanta Georgia,-operation,,including composing room.employees;'stereotyping employees,,and,. pressroom,supervisors'as definedIn the Act.(b)Uni'lat'erally discontinuing 'or subcontracting unitwork, i.e.,mechanical 'department operations,` `'withoutnoticeto or `consultation with the Union, or otherwiseunilaterallymaking changes in the wages, hours,-andothertermsand conditions of 'employment for the employees, inthe appropriate unit without , prior bargaining with the'aforesai&Union.(c) In' any other manner interfering with, restraining,orcoercing iemployees in'theexerciseof their rights to self-21 In4he event,nb'exceptitions'are,filed to this recommendedOrder as]'provided-by Section 102.46,of theRulesand Regulationsof theNationalLaborRelations Board,the, findings,conclusions,recommendations, and;recommendedOrderherein,shall asprovidedin Section' 10(c) of the Actand in Section 102.48 of the Rules and Regulations,be adopted by theBoard and become-its findings,conclusions,and orde%and all`objectiionsthe to,shall bedecmed war ed for,alI purposes.raIn the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals, dhe wordsin-the. noticereading{ "POSTED,employees,but excluding office clerical employees,mailroom department employees,news departmentemployees, editorial department employees,advertisingand circulation department employees,guards,, andorganization, to farm, join,or assistany labororganization,to'bargain collectively through representativesof their ownchoosing; and toengage'in other concerted activities for thepurpose ofcollectivebargaining, or' other mutual `aid or torefrain from-all; such activities..Take thefollowing'"affirmative{actiondesigned toeffectuate the policies of the Act:(a)Upon,request,,bargaincollectivelywithAtlantaTypographical Union No., 48 withrespectto , its- October1969 decisionto discontinue hottypepress operations and,iffailinj to reach `an agreement thereof, 'thenbargaincollectively as to the effects of suchdiscontinuance.(b)Offer the strikers who unconditionally applied forreinstatement "'on ' May 29,. 1969,immediateand full'reinstatementto their former or substantially equivalentpositions,,'without prejudice, 'to'-their seniority and other,,rights and privileges,, and make each of them whole for anyloss, of earningsthey- may;Lhaye,sufferedby f reason of theRespondent'sdiscrimination against them,all in accordwith and in the manlier^setforth above.(c)Offer immediateand full reinstatementto Joe- L..Anderson to his former or substantially equivalent position,without - prejudice 'to his seniority and other rights andprivilegespreviously enjoyed, and makehim whole for anyloss of earningshe may have suffered by reason of thediscriminationagainsthim in themanner`set forth above.''(d)L Preserve and; upon request, make available to theNationalLabor 'Relations' -Board ' ,'or' its agents, -;forinformationand copying, all payroll °recdfds; social seeaity'payment records, timecards; personnelrecords andreports,,and all other-records necessary for the determination of the'amount of backpay dueunder these circumstances. - '(e) Post at itsprinting shop and office building in Atlanta,Georgia,copiesof the,', notice attached hereto as"Appendix."22 Copies aof said notice, on forms provided bythe'Regional Director for- Region 10, shall;after-b'eingsignedby a representative ofxthe Respondent, be posted' byit'immediately upon receiptthereof and be maintained for°aperiod of 60 consecutive "days 'thereafter in conspicuousplaces,includingall places where notices to employees'arecustomarily posted. Reasonable' steps, shall be taken byRespondentto insurethat' said notices' are not altered',defaced, or covered'by any other`material.,(f)Notify thesaid'Regional Director,; in writing, within ,20 daysfrom'''the _ date' of thisDecision, what,within,Respondent has taken to complyherewith.23 - 'BY, ORDER,OF, THE NATIONAL LABOR RELATIONS.BOARD"shall be changedto;read,7POSTED PURSUANT TO AJUDGMENT OFTHE UNITED STATES. COURT OF APPEALS, ENFORCING, ANORDER-OF THE NATIONAL LABOR RELATIONS BOARD"23 In the'eveni'tbatthis recommendedOrder is adopted by theBoard-'after exceptions have -been-filed,, this-provisionshall' lre modifiedto ready"Notifythe, RegionalDirectorfor Region 10,,in writing,within 20 daysfrom the date of thisOrder,what steps the Respondents has,,taken tocomply herewith,